DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garland (US 20090128126).
Regarding claim 1, A multimodal voltage test device comprising: a first electrical contact; a second electrical contact (“Application processors 222 typically comprise components for controlling other features of multimeter 100, and for receiving and processing inputs from input components 240, 250, and 260, measurement data from measurement processors 221, and stored data from memory 230. Measurement processors 221 typically comprise components for capturing measurement data provided through one or more electrical leads or contacts of input component 260” (Garland: paragraph 57)); 
a circuit electrically disposed between the first electrical contact and the second electrical contact, the circuit being configured to measure a voltage between the first electrical contact and the FIG. 2 is a schematic layout illustrating various components of digital multimeter 100 in accordance with one example. In the example of FIG. 2, multimeter 100 comprises a digital display 200, a power source 210, controllers/processors 220, a memory 230, and input components 240, 250, 260, an external input interface 270” & “In the example of FIG. 2, controllers/processors 220 include one or more application processors 222 and one or more measurement processors 221. In general, it should be recognized that the functionality of application processors 222 and measurement processors 221 can partitioned, combined, and implemented in a variety of different ways. For instance, various components of both processors can be implemented on the same chip, or distributed across many discrete and distinct electrical and/or logical components” (Garland: paragraph 53) and figure 2 of Garland);
a first light source electrically coupled to the circuit; and an audio device electrically coupled to the circuit, wherein the circuit is configured to cause the first light source to illuminate and to emit a first sound from the audio device in response to the voltage measured by the circuit being equal to or greater than a first threshold (“A multimeter may also store a voltage threshold value in the memory. A voltage threshold value is an electrical value, a reading above which may indicate a dangerous condition in the vicinity of the multimeter. When the processor determines that any live actual measurement value displayed in the status bar is greater than the stored voltage threshold value, a warning message is displayed. As explained with respect to the above embodiments, the warning message may be any indication that the voltage threshold value has been reached or exceeded, including flashing words or symbols, including a lightning bolt, warning colors, warning sounds, or warning words such as "danger" or "threshold exceeded."” (Garland: paragraph 26)).

Regarding claim 18, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garland in view of Official Notice.
Regarding claim 2, The device of claim 1, further comprising a second light source electrically coupled to the circuit, wherein the circuit is further configured to cause the second light source to illuminate and emit a second sound from the audio device in response to the voltage measured by the circuit being less than the first threshold and being equal to or greater than a second threshold is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use multiple different thresholds along with additional visual and audible indicators to display to a user when another threshold was exceeded. Modifying Garland to use a second threshold with an additional light source and audio output would increase the overall utility of the system by providing additional notifications regarding measured quantities. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland according to Official Notice.

Regarding claim 3, the claim is interpreted and rejected as claim 2 stated above. Adding additional thresholds, light sources, and output sounds would have been obvious to one of ordinary skill in the art for the same reasonings.

Regarding claim 4, The device of claim 1, wherein the first threshold is about 220 volts is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use 220 volts as a threshold value as it is a commonly found electrical voltage level in homes and buildings. Modifying Garland to detect 220 volts would provide the user with a means to detect common voltage levels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland according to Official Notice.

Regarding claim 5, The device of claim 2, wherein the first threshold is about 220 volts and the second threshold is about 120V is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use 120 volts as a threshold value as it is a commonly found electrical voltage level in homes and buildings. Modifying Garland to detect 120 volts would provide the user with a means to detect common voltage levels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland according to Official Notice.

Regarding claim 6, The device of claim 3, wherein the first threshold is about 220 volts, the second threshold is about 120V is interpreted and rejected as claims 4 and 5 stated above.
and the third threshold is less than 108 volts is not specifically disclosed by Garland. However, it would have been obvious to try 108 volts as a threshold value as it is within a normal range of operating 

Regarding claim 7, The device of claim 1, wherein at least one of the first electrical contact and the second electrical contact is a clip type contact is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use clip type contacts as they are commonly used in electrical connectors. Modifying Garland to use clip type contacts would provide the user with a common means for connection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland according to Official Notice.

Regarding claim 8, The device of claim 1, wherein at least one of the first electrical contact and the second electrical contact is a probe type contact is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use probe type contacts as they are commonly used in electrical connectors. Modifying Garland to use probe type contacts would provide the user with a common means for connection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland according to Official Notice.

Regarding claim 9, The device of claim 1, further comprising: a housing, the circuit, the first light source and the audio device being disposed within the housing (Garland: figures 1 and 2);
and at least one magnetic member coupled to the housing is not specifically disclosed by Garland. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the 

Regarding claim 10, The device of claim 9, further comprising a first bumper member coupled to a first end of the housing (Garland: figure 1).

Regarding claim 11, The device of claim 10, wherein the at least one magnetic member is coupled to the first bumper member is not specifically disclosed by Garland. However, the placement of the magnetic member in any location on the housing, including coupled to the first bumper member, would have been a mere design choice and therefore would have been obvious to one of ordinary skill in the art.

Regarding claim 12, The device of claim 10, further comprising a second bumper member coupled to a second end of the housing, the second end being opposite the first end of the housing (Garland: figure 1 – the housing case (or bumper) surrounds the entire device).

Regarding claim 13, The device of claim 1, wherein the first light source emits light at a wavelength greater than 600 nanometers is not specifically disclosed by Garland. However, the use of any particular wavelength, including one greater than 600 nanometers, would have been a mere design choice and therefore would have been obvious to one of ordinary skill in the art.

Regarding claim 14, The device of claim 2, wherein the first light source emits light at a wavelength greater than 600 nanometers and the second light source emits light at a wavelength of between about 560 - 600 nanometers is not specifically disclosed by Garland. However, the use of any particular wavelength, including one greater than 600 nanometers and one between 560 and 600 nanometers, would have been a mere design choice and therefore would have been obvious to one of ordinary skill in the art.

Regarding claim 15, The device of claim 3, wherein the first light source emits light at a wavelength greater than 600 nanometers, the second light source emits light at a wavelength of between about 560 - 600 nanometers, and the third light source emits light at a wavelength of about 500 - 560 nanometers is not specifically disclosed by Garland. However, the use of any particular wavelength, including one greater than 600 nanometers, one between 560 and 600 nanometers and one between 500 and 560 nanometers, would have been a mere design choice and therefore would have been obvious to one of ordinary skill in the art.

Regarding claim 16, the claim is interpreted and rejected as claim 2 stated above. Adding additional thresholds, light sources, and output sounds would have been obvious to one of ordinary skill in the art for the same reasonings.

Regarding claim 17, the claim is interpreted and rejected as claim 2 stated above. Adding additional thresholds, light sources, and output sounds would have been obvious to one of ordinary skill in the art for the same reasonings.

Regarding claim 19, the claim is interpreted and rejected as claims 2 and 3 stated above.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garland in view of Official Notice and further in view of Whisenand (US 20170045565).
Regarding claim 20, The method of claim 19, wherein the first electrical conductor and the second electrical conductor are coupled as part of a secondary splicing operation is not specifically disclosed by Garland and Official Notice. Whisenand teaches a multimeter device with two probes that are connected through a single line and then split (Whisenand: figure 2). Modifying Garland and Official Notice to use a single line for the connectors that is then split would increase the overall functionality of the system by providing the user with alternate structure for the connectors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Garland and Official Notice in view of Whisenand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689